SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office
of the Clerk for the convenience of the reader. It has been neither reviewed nor
approved by the Court and may not summarize all portions of the opinion.

 John C. Sullivan v. Max Spann Real Estate & Auction Co. (A-57-20) (085225)

Argued November 9, 2021 -- Decided June 9, 2022

PATTERSON, J., writing for a unanimous Court.

       In New Jersey State Bar Ass’n v. New Jersey Ass’n of Realtor Boards, the
Court held that a licensed real estate broker or salesperson who prepares a contract
for the sale of certain categories of residential real estate does not engage in the
unauthorized practice of law, provided that the agreement prescribes a three-day
attorney review period during which either party’s counsel may cancel the contract.
93 N.J. 470, 471-86, modified, 94 N.J. 449 (1983). This appeal as of right, based on
a dissent in the Appellate Division, raises the question whether the holding in State
Bar Ass’n mandates a three-day attorney review clause in a sales contract executed
after an absolute auction of residential real estate.

       Max Spann is a licensed real estate agency operated by Max Spann, Jr.
(Spann), a licensed real estate broker. The agency has conducted real estate auctions
for more than fifty years and has established standard procedures and documents it
requires prospective bidders to review and sign before participating in a real estate
auction. In more than one place, the bidder is informed that, by signing the
document, the bidder “recognize[s] that this is an auction sale and is not subject to
an attorney review period.” One notice states that the real estate broker
“represent[s] the seller, not the buyer” and that “[t]he title company does not
represent either the seller or the buyer.” The notice discloses that the bidder “will
not get any legal advice unless you have your own lawyer”; that “[s]igning the
contract is a big step”; and that “[a] lawyer would review the contract, help you to
understand it, and to negotiate its terms.” The notice also advises prospective
bidders that “[t]he contract is final and binding”; that “[a] buyer without a lawyer
runs special risks”; and that “[w]hether you retain a lawyer is up to you.”

      The transaction that gave rise to this appeal was the sale of a residential
property in Bernardsville (Property). At the time of the auction, the Property was
owned by plaintiff Sylvester L. Sullivan Grantor Retained Income Trust. Plaintiff
John C. Sullivan (Trustee) was appointed Trustee of that Trust. Defendant Mengxi
Liu was an experienced bidder at real estate auctions. She stated that she and her
husband, Liang Wang, had purchased six residential properties prior to the auction at

                                          1
issue and had previously attended four or five real estate auctions conducted by Max
Spann. On September 25, 2016, either Liu or Wang completed a pre-auction form,
which acknowledged receipt of information including the template Contract for Sale
of Real Estate and the notice.

       The auction was held at a hotel on October 20, 2016. Liu bid $1.1 million for
the Property and was the highest bidder when the auction ended. Liu testified that in
the wake of her successful bid, Max Spann employees escorted her to a separate
room where documents -- completed versions of the template Contract and notice
previously received -- were signed, and Liu paid $121,000 as an earnest money
deposit. Pursuant to its agreement with the seller, Max Spann deposited the earnest
money deposit in an escrow account.

       Liu was unable to satisfy her obligations under the Contract and did not
purchase the Property. Max Spann retained Liu’s $121,000 earnest money deposit in
an escrow account. In March 2017, Max Spann conducted a second auction to sell
the Property. The Trust sold the Property to the highest bidder for $825,000.

      The Trustee and the Trust brought an action against Max Spann and later
named Liu as a defendant. Plaintiffs sought a declaratory judgment that Liu had
breached the Contract and that the Trust should receive the deposit as liquidated
damages. Max Spann counterclaimed for half of the deposit.

       The case proceeded to a bench trial. The trial court held that no three-day
attorney review clause was necessary, that the Contract was enforceable, and that
Liu had breached the Contract by failing to purchase the Property. It entered
judgment on plaintiffs’ breach of contract claim against Liu and ordered that Liu’s
$121,000 earnest money deposit be divided equally between Max Spann and the
Trust. The Appellate Division majority affirmed the trial court’s judgment over a
dissent questioning the court’s jurisdiction. 465 N.J. Super. 243, 256-66, 267-73
(App. Div. 2020). Liu appealed as of right based on the dissent pursuant to Rule
2:2-1(a)(2).

HELD:         *A residential real estate sale by absolute auction is distinct from a
traditional real estate transaction in which a buyer and seller negotiate the contract
price and other terms and memorialize their agreement in a contract. In an absolute
auction or an auction without reserve, as is the issue here, the owner unconditionally
offers the property for sale and the highest bid creates a final and enforceable
contract at the auction’s conclusion, subject to applicable contract defenses.
Imposing the three-day attorney review prescribed in State Bar Ass’n on residential
real estate sales conducted by absolute auction would fundamentally interfere with
the method by which buyers and sellers choose to conduct such sales.


                                          2
              *The notice and template sales contract that Max Spann provided to
Liu prior to the auction -- cautioning her that any sale at the auction would be final
with no attorney review period -- serves the consumer protection objectives that the
Court sought to achieve in State Bar Ass’n. The Court finds no unauthorized
practice of law in this case. The contract signed by Liu was valid and enforceable.

1. The Court has jurisdiction to decide the unauthorized practice of law question
presented in this appeal by virtue of its constitutional authority to regulate the legal
profession. That authority is given to the Court not to protect lawyers, but rather to
protect the public. Whether a given activity constitutes the unauthorized practice of
law demands a case-by-case analysis viewing the circumstances in a common-sense
way that will protect the interest of the public and not hamper or burden that interest
with impractical and technical restrictions which have no reasonable justification .
Courts determine the public interest by balancing the risks and benefits to the public
of allowing or disallowing the challenged activities. (pp. 18-20)

2. In State Bar Ass’n, the New Jersey State Bar Association reached a settlement
agreement as to its claim that licensed realtors were engaging in the unauthorize d
practice of law when they prepared real estate sales contracts. Pursuant to the
settlement, realtors would be permitted to prepare sales contracts in certain
circumstances, provided that each contract contain a clause permitting each party to
obtain attorney review within three business days. The Court found that, “[t]o the
extent that there is an inevitable . . . overlap between the realty and legal
professions, the public’s interest is safeguarded through the settlement’s attorney
review provisions and the Court’s continuing supervisory control.” State Bar Ass’n,
93 N.J. at 474. The Court modified the Consent Judgment to include certain specific
language that announces and explains the three-day attorney review period. Id. at
475-76. State Bar Ass’n concerned traditional real estate transactions in which a
real estate broker or salesperson assists the buyer and the seller by negotiating the
terms of the contract, and the transaction then proceeds to closing. There is no
suggestion that the dispute between the legal and real estate professions in State Bar
Ass’n involved sales by auctions, and no mention of the process by which real estate
is sold in an auction without reserve. (pp. 20-25)

3. Three principles derived from the Court’s jurisprudence on the unlawful practice
of law guide the determination of this appeal. First, the paramount goal of
restricting the unauthorized practice of law is not to promote the interests of
attorneys, but to serve the public right to protection against unlearned and unskilled
advice in matters relating to the science of the law. Second, although it is clear that
in real estate transactions the parties would be well advised to retain counsel, the
public interest sometimes requires that non-attorney professionals be permitted to
engage in activities that constitute the practice of law under appropriate conditions.
In such settings, the Court determines whether the protection that lawyers provide
                                           3
and parties need can be addressed by providing notice of the right to retain counsel
and the risk of not doing so. Third, the Court seeks in each case a fair and practical
solution that takes into account the essential features and requirements of the
transaction chosen by the parties. (pp. 26-29)

4. The real estate transaction at issue here stands in stark contrast to the traditional
real estate transaction that was the focus of State Bar Ass’n. In a typical real estate
transaction, a buyer and seller negotiate the sales price and other terms of the
contract, and the contract is prepared in accordance with the agreed-upon terms. In
an absolute auction like this one, the seller’s offer occurs when there is public notice
of an auction without reserve, and the highest bid constitutes acceptance of that offer
and determines the sales price. Once the auction commences, the seller must accept
the highest bid. Subject to any applicable contract defenses, the parties’ contract is
ordinarily final and enforceable at the close of the auction. (pp. 29-30)

5. The attorney review period prescribed in State Bar Ass’n is incompatible with the
sale of residential real estate by absolute auction. If the Court were to permit
counsel to cancel contracts for any reason after an auction as in a traditional real
estate transaction, buyers would be deprived of the opportunity to purchase property
at a bargain price, and sellers would lose the benefit of an accelerated and final sale .
The Court declines to apply the attorney review requirements announced in State
Bar Ass’n to the absolute auction at issue here. (p. 31)

6. And the Court does not consider the role of the licensed real estate salesperson in
this case to constitute the unauthorized practice of law. If, as trial testimony
suggests, a licensed real estate salesperson employed by Max Spann handwrote Liu’s
name and address and the price terms on a template contract following the auction,
that individual did nothing more than memorialize terms that were already part of a
contract formed at the auction’s conclusion. Further, the public policy objective
stated in State Bar Ass’n was substantially achieved by the information that Max
Spann provided to Liu before the auction. The importance of legal representation
and attorney review of the Contract prior to the auction was clearly communicated to
the prospective purchaser in this case, and thus the Court’s objective in State Bar
Ass’n that buyers and sellers be informed of the opportunity to consult counsel --
and the risks of declining to do so -- was achieved here. In sum, there was no
unauthorized practice of law in the preparation of the Contract for Sale of Real
Estate that Liu executed. (pp. 32-34)

      AFFIRMED AS MODIFIED.

CHIEF JUSTICE RABNER; JUSTICES SOLOMON and PIERRE-LOUIS; and
JUDGE FISHER (temporarily assigned) join in JUSTICE PATTERSON’s
opinion. JUSTICE ALBIN did not participate.

                                           4
       SUPREME COURT OF NEW JERSEY
             A-57 September Term 2020
                       085225


                John C. Sullivan, as
             Trustee of the Sylvester L.
             Sullivan Grantor Retained
                 Income Trust, and
               Sylvester L. Sullivan
                  Grantor Retained
                   Income Trust,

               Plaintiffs-Respondents,

                          v.

               Max Spann Real Estate
                  & Auction Co.,

               Defendant-Respondent,

                         and

                     Mengxi Liu,

                Defendant-Appellant.

         On appeal from the Superior Court,
   Appellate Division, whose opinion is reported at
       465 N.J. Super. 243 (App. Div. 2020).

      Argued                         Decided
  November 9, 2021                 June 9, 2022


Randall J. Peach argued the cause for appellant (Woolson
Anderson Peach, attorneys; Randall J. Peach, and Mark
S. Anderson, of counsel and on the briefs).

                          1
            Pierre Chwang argued the cause for respondents John C.
            Sullivan, as Trustee of the Sylvester L. Sullivan Grantor
            Retained Income Trust, and Sylvester L. Sullivan Grantor
            Retained Income Trust (Wilentz, Goldman & Spitzer,
            attorneys; Pierre Chwang, of counsel and on the brief).

            Peter G. Verniero argued the cause for respondent Max
            Spann Real Estate & Auction Co. (Sills Cummis &
            Gross, and Benbrook & Benbrook, attorneys; Peter G.
            Verniero, and R. Michael Riecken, of counsel and on the
            briefs, and Kevin P. Benbrook, on the briefs).

            F. Bradford Batcha argued the cause for amicus curiae
            New Jersey State Bar Association (New Jersey State Bar
            Association, attorneys; Domenick Carmagnola, President,
            of counsel and on the brief, and F. Bradford Batcha, and
            Martin Liberman, on the brief).

            Barry S. Goodman argued the cause for amicus curiae
            New Jersey Realtors ® (Greenbaum, Rowe, Smith &
            Davis, attorneys; Barry S. Goodman, of counsel and on
            the brief, and Conor J. Hennessey, on the brief).


          JUSTICE PATTERSON delivered the opinion of the Court.


      In New Jersey State Bar Ass’n v. New Jersey Ass’n of Realtor Boards,

we held that a licensed real estate broker or salesperson who prepares a

contract for the sale of certain categories of residential real estate does not

engage in the unauthorized practice of law, provided that the agreement

prescribes a three-day attorney review period during which either party’s

counsel may cancel the contract. 93 N.J. 470, 471-86, modified, 94 N.J. 449

(1983).

                                         2
      This appeal as of right, based on a dissent in the Appellate Division,

raises the question whether our holding in State Bar Ass’n mandates a three-

day attorney review clause in a sales contract executed after an absolute

auction of residential real estate.

      Defendant Mengxi Liu, the successful bidder in a real estate auction

conducted by defendant Max Spann Real Estate and Auction Co. (Max Spann),

asserted as a defense to the seller’s breach of contract action that the contract

she signed to purchase the property was void and unenforceable. In her appeal

of the trial court’s judgment finding her in breach of her contract, Liu argued

that the agreement was unenforceable because a licensed real estate

salesperson employed by Max Spann wrote her name and address as the buyer

and purchase price information on blank spaces in a template sales contract

following the auction. Liu contended that this activity constituted the

unauthorized practice of law because the contract did not provide for the three-

day attorney review period that we mandated in State Bar Ass’n.

      In a split decision, the Appellate Division declined to apply State Bar

Ass’n to the absolute auction at issue. Sullivan Grantor Retained Income Tr.

v. Max Spann Real Est. & Auction Co., 465 N.J. Super. 243, 256-66 (App.

Div. 2020). Noting that Max Spann advised Liu prior to the auction that there

would be no three-day attorney review period and that it encouraged her to

                                         3
consult a lawyer, the Appellate Division majority concluded that we did not

intend State Bar Ass’n to govern in the circumstances of this appeal. Id. at

260. The dissenting Appellate Division judge reasoned that because this Court

in State Bar Ass’n identified no exception for sales of residential property by

auction, the Appellate Division majority exceeded its authority when it

excluded auction sales from the attorney review requirement. Id. at 266-73

(Fuentes, P.J.A.D., dissenting).

      We agree with the Appellate Division that a residential real estate sale

by absolute auction is distinct from a traditional real estate transaction in

which a buyer and seller negotiate the contract price and other terms and

memorialize their agreement in a contract. See id. at 259-61 (majority

opinion). In an absolute auction or an auction without reserve, as is the issue

here, the owner unconditionally offers the property for sale and the highest bid

creates a final and enforceable contract at the auction’s conclusion, subject to

applicable contract defenses. Panetta v. Equity One, Inc., 190 N.J. 307, 312

n.1 (2007). Were we to impose the three-day attorney review prescribed in

State Bar Ass’n on residential real estate sales conducted by absolute auction,

we would fundamentally interfere with the method by which buyers and sellers

choose to conduct such sales. We view the notice and template sales contract

that Max Spann provided to Liu prior to the auction -- cautioning her that any

                                         4
sale at the auction would be final with no attorney review period -- to serve the

consumer protection objectives that we sought to achieve in State Bar Ass’n.

We find no unauthorized practice of law in this case and hold that the contract

signed by Liu was valid and enforceable.

        Accordingly, we affirm as modified the Appellate Division’s judgment.

                                        I.

                                        A.

                                        1.

        Max Spann is a licensed real estate agency operated by Max Spann, Jr.

(Spann), a licensed real estate broker. 1 The agency has conducted real estate

auctions for more than fifty years.

        According to Spann’s testimony, Max Spann’s standard procedure in

advance of a real estate auction is to provide prospective bidders with a

detailed Property Information Package about the property to be sold, including

“surveys, zoning, title, if we have it, [and the] seller’s disclosure.” Spann

stated that in order to participate in an auction conducted by his agency, a

prospective bidder is required to complete a Bidder Registration Form prior to

the auction and accept “the terms and conditions of the auction, should they


1
    We summarize the facts based on the trial record.


                                        5
participate.” The Bidder Registration Form states that by executing the form,

the prospective bidder agrees to review the Property Information Package prior

to the auction. Spann testified that a prospective bidder who submits a

completed Bidder Registration Form is provided the Property Information

Package regarding the auction electronically or in paper form.

      In the Bidder Registration Form, Max Spann notifies prospective bidders

that “[t]he successful high bidder will be required to sign a contract of sale

immediately upon the conclusion of the auction.” By signing the form, the

bidder agrees to “review the contract of sale prepared by Seller’s Counsel” that

is included in the Property Information Package. The form also confirms that,

as a condition of participating in the auction, the bidder “recognize[s] that this

is an auction sale and is not subject to an attorney review period.”

      A blank template of the Contract for Sale of Real Estate included in the

Property Information Package reiterates information provided in the Bidder

Registration Form. A notice attached to the contract instructs the buyer and

seller to “read this notice before signing the contract.” In that notice, Max

Spann states that the real estate broker “represent[s] the seller, not the buyer”

and that “[t]he title company does not represent either the seller or the buyer .”

It discloses that the bidder “will not get any legal advice unless you have your

own lawyer”; that “[s]igning the contract is a big step”; and that “[a] lawyer

                                         6
would review the contract, help you to understand it, and to negotiate its

terms.” Max Spann advises prospective bidders on the notice that “[t]he

contract is final and binding”; that “[a] buyer without a lawyer runs special

risks”; and that “[w]hether you retain a lawyer is up to you.”

      A paragraph in the contract entitled “Attorney Review” provides that

            [t]his Contract was reviewed and prepared by Seller’s
            counsel. While the terms and conditions herein are
            non-negotiable and will not be altered, it has been made
            available for review by prospective purchasers and their
            legal representation prior to Auction Day and on
            Auction Day itself. Both parties agree that the three (3)
            day attorney review period does not apply to this
            transaction.

      The contract includes blank spaces for the name and address of the

buyer, the bid price, the buyer’s premium representing ten percent of the bid

price, and the total purchase price.

      Spann testified that following a successful bid, the terms of the contract

that are left blank in the template would be filled in by hand by a Max Spann

employee, by the buyer, or by the seller.

                                        2.

      The transaction that gave rise to this appeal was the sale of a residential

property in Bernardsville (Property). At the time of the auction, the Property

was owned by plaintiff Sylvester L. Sullivan Grantor Retained Income Trust.

Plaintiff John C. Sullivan (Trustee) was appointed Trustee of that Trust .
                                        7
      On September 7, 2016, Max Spann and Sylvester L. Sullivan, Grantor of

the Trust, entered into a Real Estate Auction Agreement. That Agreement

stated that the seller would “sell the Property Absolute, meaning regardless of

price, pursuant to the terms of the Contract of Sale as prepared by Seller’s

attorney.” It also provided that Max Spann would collect and hold in escrow

an “earnest money deposit from the high bidder” and that, in the event that the

highest bidder were to forfeit the earnest money deposit, that deposit would be

“divided equally between the parties hereto, one half to the Seller and one half

to the Broker, except that the Broker’s portion shall not exceed the regular

commission due.” According to Spann, the Trust’s attorney reviewed the

template Contract for Sale of Real Estate that was sent to prospective

purchasers prior to the auction, and approved it without requesting any

revisions.

      Liu, who testified that she was a college graduate and spoke Mandarin

and “some basic simple English,” was an experienced bidder at real estate

auctions. She stated that she and her husband, Liang Wang, had purchased six

residential properties prior to the auction at issue. Liu testified that she and

her husband had previously attended four or five real estate auctions conducted

by Max Spann and had unsuccessfully bid at one of them.




                                         8
      On September 25, 2016, either Liu or Wang completed a Bidder

Registration Form for the auction of the Property. On the form, Wang’s name

was handwritten but crossed out, and Liu’s name, Wang’s e-mail address,

Wang’s telephone number, and their home address were handwritten. The

form was signed, but it is unclear whether Liu or Wang signed it; Liu testified

that she did not sign the form and that she believed that the notation on the

signature line represented Wang’s initials. The signer of the form

acknowledged receipt of the Property Information Package, which included the

template Contract for Sale of Real Estate and the attached notice.

      The auction was held at a hotel on October 20, 2016. According to Liu’s

testimony at trial, she sat with Wang during the bidding for the Property . She

said she was “a little bit anxious” because the bids on the Property exceeded

her $800,000 budget for the auction. Liu bid $1.1 million for the Property, and

was the highest bidder when the auction ended.

      Liu testified that in the wake of her successful bid, Max Spann

employees escorted her to a separate room, where the Trustee and Liu

executed the Contract for the sale of the Property (Contract). The parties’

Contract was the template Contract for Sale of Real Estate that Liu had

previously received, with the buyer’s name and address, the bid price, the

premium, and the total price handwritten in the blank spaces.

                                        9
      Liu and the Trustee signed the Contract. Liu, the Trustee, and Spann

signed the notice page attached to the Contract, which stated the importance of

retaining counsel before an auction and the risks of self-representation at an

auction sale.

      Liu paid $121,000 as an earnest money deposit on the purchase of the

Property. Pursuant to its Auction Agreement with the seller, Max Spann

deposited the earnest money deposit in an escrow account.

                                       3.

      Liu testified that she attempted to secure a mortgage to purchase the

Property but was unable to do so. She stated that she traveled to China in an

attempt to obtain the money she needed but was barred by Chinese law from

wiring the money to the United States. Liu was unable to satisfy her

obligations under the Contract and did not purchase the Property. Max Spann

did not pay the Trust any portion of Liu’s $121,000 earnest money deposit . It

retained that deposit in an escrow account.

      On March 9, 2017, Max Spann conducted a second auction to sell the

Property. The Trust sold the Property to the highest bidder for $825,000.




                                       10
                                        B.

                                         1.

      Plaintiffs brought this action against Max Spann in the Law Division.

They alleged that Max Spann breached the Auction Agreement because it

failed to qualify Liu as a buyer with sufficient funds to close title, and they

asserted claims for breach of the implied covenant of good faith and fair

dealing and for unjust enrichment based on Max Spann’s refusal to release

Liu’s earnest money deposit to the Trust.

      After the trial court ruled that Liu was an indispensable party, plaintiffs

filed an amended complaint naming Liu as a defendant. They sought a

declaratory judgment that Liu had breached the Contract, that she was not

entitled to a return of her deposit, and that the deposit should be paid in its

entirety to the Trust as liquidated damages as a remedy for Liu’s breach of

contract. Max Spann filed a counterclaim against plaintiffs and a crossclaim

against Liu, contending that Liu had breached her contract and forfeited her

right to her earnest money deposit. It sought a declaratory judgment that it

was entitled to half of the funds held in escrow and that plaintiffs were entitled

to the other half of those funds. In her answer, Liu asserted as an affirmative

defense that “there was no meeting of the minds sufficient to form a contract,

which was exacerbated by the language barrier of Liu.” At that stage, Liu did

                                        11
not challenge the Contract on the ground that it lacked a provision for a three-

day attorney review period.

      After denying cross-motions for summary judgment, the trial court

conducted a bench trial. The Trustee, Spann, and Liu testified before the trial

court. At the court’s direction, the parties submitted briefs addressing whether

a contract for a residential real estate sale at auction is valid without a

provision for attorney review.

      The trial court found that Max Spann prepared the Contract, that Liu

signed it, and that Wang had apparent authority to act on Liu’s behalf. The

court concluded that the Max Spann representative who escorted Liu to a

separate room after the bidding was “most probably Susan Dann who filled in

the blanks on the contract for the sale of the real estate.”

      The trial court stated that if this Court’s decision in State Bar Ass’n

required an attorney review clause in contracts for the sale of residential real

estate at auction, the Contract would be voidable and Liu would be entitled to

the return of her earnest money deposit in the amount of $121,000. It held,

however, that “where a bidder has had adequate time to have the contract

reviewed by their attorney and make changes prior to the auction sale,” no

three-day attorney review clause was necessary. The trial court reasoned that

in the auction sale, the consumer-protection purpose of the attorney review

                                         12
clause was achieved because the bidder was provided with a copy of the sales

contract in advance of the auction and indicated that she would review it

before bidding on the Property.

      The trial court accordingly held that the Contract was enforceable and

that Liu had breached the Contract by failing to purchase the Property. It

entered judgment on plaintiffs’ breach of contract claim against Liu . The trial

court rejected plaintiffs’ argument that Max Spann had breached the Auction

Agreement and dismissed plaintiffs’ claims against Max Spann for breach of

the implied covenant of good faith and fair dealing and for unjust enrichment.

It ordered that Liu’s $121,000 earnest money deposit held in escrow should be

divided equally between Max Spann and the Trust. The court dismissed all

remaining claims, counterclaims, and crossclaims, and stayed its judgment

pending appeal.

                                        2.

      Liu appealed the trial court’s judgment. She argued before the Appellate

Division that the Contract for Sale of Real Estate was unenforceable because it

did not comply with this Court’s decision in State Bar Ass’n, that the trial

court’s ruling authorized real estate agents to engage in the unauthorized

practice of law, and that the notice sent to Liu encouraging her to retain

counsel was an inadequate substitute for an attorney review clause. Plaintiffs

                                       13
filed a cross-appeal, arguing that they were entitled to the entirety of Liu’s

$121,000 deposit, not fifty percent of that deposit as the trial court had ruled.

      In an opinion by Judge Firko, the Appellate Division affirmed the trial

court’s judgment. Sullivan, 465 N.J. Super. at 256-66. The court observed

that in State Bar Ass’n, we sought to protect consumers contemplating real

estate transactions by providing them with notice of their right to have an

attorney review real estate contracts and prescribing a three-day period for

such review. Id. at 258-59. The appellate court distinguished “a typical real

estate transaction involving one-to-four family homes” from a real estate

auction, in which “[t]he seller has an interest to sell property in an expedient

manner and liquidate their interest,” and “[p]otential buyers are encouraged to

seek counsel before the auction is held and review their financial

wherewithal.” Id. at 259. The court concluded that “a private real estate

auction sale is not the consumer type contract contemplated in [State Bar

Ass’n], and therefore, the three-day attorney review period is not required in

such a sale.” Id. at 260. The Appellate Division rejected Liu’s remaining

defenses to enforcement of the Contract and ruled that Liu breached the

Contract. Id. at 262-64. It held that the trial court had properly rejected

plaintiffs’ claims against Max Spann and divided Liu’s earnest money deposit

equally between plaintiffs and Max Spann. Id. at 264-66.

                                        14
      Judge Fuentes dissented from the Appellate Division’s judgment. Id. at

266-73 (Fuentes, P.J.A.D., dissenting). Noting that in State Bar Ass’n the

Court “made no exception for auction sales,” the dissenting judge viewed the

majority’s holding to “exercise[] jurisdictional authority over a subject matter

exclusively reserved to our Supreme Court by our State’s Constitution.” Id. at

269, 271. He stated that the arguments asserted in favor of excluding auction

sales from attorney review requirements “may warrant serious consideration

by the Supreme Court,” but opined that the Appellate Division’s “institutional

role as an intermediate appellate court precludes [it] from rushing ahead of the

Court in an area of law constitutionally reserved for its jurisdiction.” Id. at

272-73.

                                        3.

      Pursuant to Rule 2:2-1(a)(2), Liu appealed the Appellate Division’s

judgment as of right based on the dissenting opinion. The New Jersey State

Bar Association and New Jersey Realtors®, which had participated as amici

curiae before the Appellate Division, retained amicus status.

                                        II.

                                        A.

      Liu urges the Court to reverse the Appellate Division’s judgment. She

asserts that State Bar Ass’n governs this appeal notwithstanding her prior

                                        15
experience with real estate auctions, and that the Contract is accordingly void.

Liu asserts that it would be unfair to apply any modification of the State Bar

Ass’n rule to her because her bid of $1.1 million was grossly excessive, her

failure to purchase the Property was not her fault, and Max Spann engaged in

the unauthorized practice of law.

                                        B.

      Plaintiffs argue that the Court should affirm the Appellate Division’s

determination that the three-day attorney review period prescribed in State Bar

Ass’n does not apply to a residential real estate auction, in which prospective

buyers are notified that the sale will be final at the close of the auction and

encouraged to seek legal counsel before bidding. They assert that a broker or

salesperson who fills in blanks to identify the successful bidder and the price

after a real estate auction does not engage in the unauthorized practice of law.

                                        C.

      Max Spann contends that we should affirm the Appellate Division’s

judgment. It states that the person who filled in the blanks in the Contract

signed by Liu was most likely a licensed member of its staff. Max Spann

asserts, however, that it did not violate State Bar Ass’n in any case because the

Court in that decision did not contemplate auction sales, which are

fundamentally different from typical real estate transactions. It argues that

                                        16
when a prospective buyer has effective notice and the contract in advance of an

auction with sufficient time to consult counsel, there is no need for post -

auction attorney review, and that allowing counsel for a party to cancel a

contract would disrupt the practice of selling real estate at auction.

                                        D.

      Amicus curiae New Jersey State Bar Association urges the Court to

reverse the Appellate Division’s decision and mandate attorney review of

realtor-prepared auction sale contracts. It recommends that we impose

additional consumer protection requirements on sales of real estate by auction,

including a certification that the prospective bidder is a sophisticated investor

and notice prior to an auction advising bidders that they should consult counsel

in advance of an auction.

                                        E.

      Amicus curiae New Jersey Realtors® argues that the Court should affirm

the Appellate Division’s judgment and clarify that the attorney review mandate

of State Bar Ass’n does not apply to real estate auctions, in which a contract is

formed at the moment that the auctioneer signals the close of bidding. Amicus

asserts that following a successful bid, a real estate broker or salesperson who

fills in missing terms does not engage in the unauthorized practice of law.




                                        17
                                             III.

                                             A.

                                             1.

      This Court has jurisdiction to decide the unauthorized practice of law

question presented in this appeal by virtue of its constitutional authority to

regulate the legal profession. See N.J. Const. art. VI, § 2, ¶ 3 (“The Supreme

Court shall have jurisdiction over the admission to the practice of law and the

discipline of persons admitted.”); State v. Bander, 56 N.J. 196, 200 (1970)

(“Art. VI, § 2, par. 3 of the Constitution of 1947 vests in this Court exclusive

jurisdiction over admission of persons to the practice of law and discipline of

those admitted.”). In accordance with the constitutional mandate, “[w]e are

given the power to permit the practice of law and to prohibit its unauthorized

practice,” and “have exercised that latter power in numerous cases.” In re Op.

No. 26 of the Comm. on the Unauthorized Prac. of L., 139 N.J. 323, 326

(1995); see also Cape May Cnty. Bar Ass’n v. Ludlam, 45 N.J. 121, 125

(1965) (“This Court has the sole responsibility for determining what

constitutes the practice of law . . . .”).

      Our authority to regulate “the practice of law must be exercised in the

public interest; more specifically, it is not a power given to us in order to




                                             18
protect lawyers, but in order to protect the public.” In re Op. No. 26, 139 N.J.

at 327. The question whether a given activity

            constitutes the unauthorized practice of law involves
            more than an academic analysis of the function of
            lawyers, more than a determination of what they are
            uniquely qualified to do.         It also involves a
            determination of whether non-lawyers should be
            allowed, in the public interest, to engage in activities
            that may constitute the practice of law.

            [Ibid.]

      That inquiry demands a case-by-case analysis, because “[n]o

satisfactory, all-inclusive definition of what constitutes the practice of law has

ever been devised.” In re Op. No. 24 of the Comm. on the Unauthorized Prac.

of L., 128 N.J. 114, 122 (1992). “[I]n cases involving an overlap of

professional disciplines we must try to avoid arbitrary classifications and focus

instead on the public’s realistic need for protection and regulation,” viewing

the circumstances “in a common-sense way which will protect primarily the

interest of the public and not hamper or burden that interest with impractical

and technical restrictions which have no reasonable justification.” In re

Application of N.J. Soc’y of Certified Pub. Accts., 102 N.J. 231, 237 (1986)

(quoting Gardner v. Conway, 48 N.W.2d 788, 797 (Minn. 1951)). “We

determine the ultimate touchstone -- the public interest -- through the

balancing of the factors involved in the case, namely, the risks and benefits to

                                        19
the public of allowing or disallowing such activities.” In re Op. No. 26, 139

N.J. at 327.

                                          2.

      In a decision preceding State Bar Ass’n by a decade, we found the

record inadequate to determine whether a licensed real estate broker had

committed the disorderly persons offense of the unauthorized practice of law

when he adapted a blank legal form and drafted a contract for the sale of real

estate. Bander, 56 N.J. at 202-03. We stated, however, “that an answer might

be obtained in a separate suit for an injunction against the type of acts

undertaken by defendant or for a declaratory judgment,” with “a complete and

detailed record . . . disclosing . . . the extent, length of existence, effect and

result of the performance of similar acts by real estate brokers generally and

the public need for such service.” Ibid.; see also Conley v. Guerrero, 228 N.J.

339, 347-48 (2017) (noting the Court’s proposal in Bander that a record be

developed so it could address the unauthorized practice of law issue raised in

that appeal).

      “Acting on the [Court’s] suggestion,” the New Jersey State Bar

Association filed an action against “licensed realtors as a class seeking a

declaratory judgment and injunctive relief.” N.J. State Bar Ass’n v. N.J. Ass’n

of Realtor Bds., 186 N.J. Super. 391, 393 (Ch. Div. 1982), aff’d as modified,

                                         20
93 N.J. 470 (1983). The New Jersey State Bar Association “sought a ruling

that the preparation of contracts for the sale of real estate or leases thereof by

licensed real estate brokers or salespersons constituted the unlawful practice of

law, even though the broker or salesperson had negotiated the sale or lease .”

Ibid.2

         During a trial before retired Associate Justice Mark A. Sullivan, serving

in the Chancery Division on recall, the parties announced that they had settled

their dispute. Id. at 395. They agreed that licensed realtors should be

               permitted to prepare contracts for the sale of residential
               real estate containing one to four dwelling units and for
               the sale of vacant one-family lots in transactions in
               which they have a commission or fee interest, provided
               [that] each contract contains a clause making it subject
               to review by an attorney for the buyer or seller within
               three business days.

               [Ibid.]



2
   The two categories of licensed real estate professionals addressed in State
Bar Ass’n, real estate brokers and salespersons, are subject to different
licensing requirements. See N.J.S.A. 45:15-3 (defining “real estate broker”
and “real estate salesperson”); N.J.S.A. 45:15-9 (prescribing licensing
requirements for real estate brokers and salespersons); N.J.A.C. 11:5-3.8
(prescribing licensing requirements for real estate brokers and broker-
salespersons). In general, real estate brokers “negotiate[] contracts of sale . . .
between buyers and sellers of real property” and “must be licensed in the states
where they conduct business.” Black’s Law Dictionary 240 (11th ed. 2019)
(defining “real-estate broker”). A real estate broker’s principal is a buyer or
seller, and a salesperson’s principal is the broker. See id. at 80 (defining “real-
estate agent”).
                                         21
The parties stipulated that “[i]f neither buyer nor seller exercises the right to

have an attorney review the contract within the time permitted, the contract

will be legally binding as written.” Ibid. The trial court modified the language

of the settlement and approved it, subject to review by this Court. Id. at 398.

      The parties jointly sought approval of a Final Consent Judgment

memorializing their settlement. State Bar Ass’n, 93 N.J. at 471-72. We

approved the Consent Judgment, explaining that

            [t]he activities to be undertaken by realtors pursuant to
            the settlement agreement will not transgress unduly
            upon the practice of law. To the extent that there is an
            inevitable or unavoidable overlap between the realty
            and legal professions, the public’s interest is
            safeguarded through the settlement’s attorney review
            provisions and the Court’s continuing supervisory
            control.

            [Id. at 474.]

      We modified the Consent Judgment to include the following language

conforming the notice to be provided to buyers and sellers to the Plain

Language Law, N.J.S.A. 56:12-1 to -13. Id. at 475, 481.

            Real estate brokers and salespersons licensed by the
            New Jersey Real Estate Commission shall be permitted
            to prepare contracts for the sale of residential real estate
            containing one-to-four dwelling units and for the sale
            of vacant one-family lots in transactions in which they
            have a commission or fee interest, PROVIDED that
            every such contract shall contain conspicuously at the
            top of the first page the following language:

                                        22
           THIS IS A LEGALLY BINDING CONTRACT THAT
           WILL BECOME FINAL WITHIN THREE BUSINESS
           DAYS.     DURING THIS PERIOD YOU MAY
           CHOOSE TO CONSULT AN ATTORNEY WHO
           CAN REVIEW AND CANCEL THE CONTRACT.
           SEE SECTION ON ATTORNEY REVIEW FOR
           DETAILS.

           [Id.
            -- at 475.]

     We also stated that “every such contract . . . shall also contain the

following language” in an “Attorney Review” provision:

           1. Study by Attorney
           The Buyer or the Seller may choose to have an attorney
           study this contract. If an attorney is consulted, the
           attorney must complete his or her review of the contract
           within a three-day period. This contract will be legally
           binding at the end of this three-day period unless an
           attorney for the Buyer or the Seller reviews and
           disapproves of the contract.

           2. Counting the Time
           You count the three days from the date of delivery of
           the signed contract to the Buyer and the Seller. You do
           not count Saturdays, Sundays or legal holidays. The
           Buyer and the Seller may agree in writing to extend the
           three-day period for attorney review.

           3. Notice of Disapproval
           If an attorney for the Buyer or the Seller reviews and
           disapproves of this contract, the attorney must notify
           the Broker(s) and the other party named in this contract
           within the three-day period. Otherwise this contract
           will be legally binding as written. The attorney must
           send the notice of disapproval to the Broker(s) by
           certified mail, by telegram, or by delivering it
           personally. The telegram or certified letter will be
           effective upon sending. The personal delivery will be
                                       23
              effective upon delivery to the Broker’s office. The
              attorney should also inform the Broker(s) of any
              suggested revisions in the contract that would make it
              satisfactory.

              [Id. at 475-76.]

      The Court imposed similar notice and attorney review requirements on

certain residential leases prepared by real estate brokers and salespersons . Id.

at 476-77.3

      The Consent Judgment that we approved as modified provided that,

except as set forth in the notice and attorney review provisions,

              all real estate brokers and salesmen licensed by the New
              Jersey Real Estate Commission are hereby permanently
              enjoined and restrained from drafting, filling in blanks
              or preparing contracts for the sale of residential real
              estate containing one-to-four dwelling units, contracts
              for the sale of vacant one-family lots, and residential
              dwelling unit leases with a term of one year or more.
              The drafting or preparation of any sales contracts for
              residential real estate containing one-to-four dwelling
              units or vacant one-family lots or leases for residential
              dwelling units except as provided herein shall
              constitute the unauthorized practice of law.


3
  The New Jersey Real Estate Commission determined that although members
of the New Jersey Association of Realtors had “ready access” to the contract
language mandated by State Bar Ass’n by virtue of that organization’s
participation in State Bar Ass’n, “licensees who are not members of that
association lack such a source of information.” 18 N.J.R. 1677(a) (Aug. 18,
1986). It accordingly adopted a regulation substantially codifying the Court’s
holding in State Bar Ass’n and setting forth the mandated contract terms. See
N.J.A.C. 11:5-6.2(g).

                                         24
            [Id. at 481.]4

      The trial court opinion and this Court’s opinion in State Bar Ass’n make

clear that the case concerned traditional real estate transactions in which a real

estate broker or salesperson assists the buyer and the seller by negotiating the

terms of the contract, and the transaction then proceeds to closing. See id. at

473-74 (quoting State Bar Ass’n, 186 N.J. Super. at 396) (noting that “most

contracts for the sale of residential property are originally prepared by the

realtors who negotiated the sales” and that the settlement accommodated both

parties “by allowing the realtor to consummate the contract phase of the

transaction, with attorneys handling the actual transfer of title”). There is no

suggestion in either opinion that the dispute between the legal and real estate

professions in State Bar Ass’n involved sales by auctions, and no mention of

the process by which real estate is sold in an auction without reserve. See 93

N.J. at 473-74; 186 N.J. Super. at 396.

      In unauthorized practice of law decisions following State Bar Ass’n, we

continued to apply a case-by-case analysis focused on timely and effective


4
  In an order entered four months after our decision in State Bar Ass’n, we
revised the “Notice of Approval” paragraph for sales contracts or leases (1) to
state that “[t]he attorney may also, but need not, inform the broker(s) of any
suggested revision(s) in the (contract) (lease) that would make it satisfactory ;”
(2) to authorize the use of the term “Realtor” instead of “Broker” in the
attorney review clause in certain settings; and (3) to change the effective date
of the attorney review mandate. State Bar Ass’n, 94 N.J. at 449-50.
                                        25
notice to the buyer and seller about the role of counsel and practical

considerations related to the transaction. We upheld the so-called “South

Jersey practice” under which neither buyer nor seller must be represented by

counsel at a residential real estate closing, subject to the condition that “both

buyer and seller be made aware of the conflicting interests of brokers and title

companies in these matters and of the general risks involved in not being

represented by counsel,” as well as the mandated period for attorney review.

In re Op. No. 26, 139 N.J. at 357. We conformed the three-day attorney

review procedure to the seven-day cancellation clause mandated for certain

condominium sales by the Planned Real Estate Development Full Disclosure

Act, N.J.S.A. 45:22A-21 to -56. Calvert v. K. Hovnanian at Galloway, VI,

Inc., 128 N.J. 37, 46-48 (1992). Noting that we did not “glean from the [State

Bar Ass’n] opinion an intent that strict adherence is necessary, so long as the

interests of the consumer are protected,” we expanded the authorized methods

by which a buyer’s or seller’s attorney may communicate notice that a contract

is cancelled. Conley, 228 N.J. at 356-58.

                                        B.

                                        1.

      Three principles derived from our jurisprudence on the unlawful practice

of law guide our determination of this appeal.

                                        26
      First, the paramount goal of restricting the unauthorized practice of law

is not to promote the interests of attorneys, but “to serve the public right to

protection against unlearned and unskilled advice in matters relating to the

science of the law.” Certified Pub. Accts., 102 N.J. at 237 (quoting In re Educ.

L. Ctr., Inc., 86 N.J. 124, 133 (1981)); see also Conley, 228 N.J. at 352 (noting

that the Court in State Bar Ass’n was “concerned first and foremost with

protecting consumers’ rights”); In re Op. No. 26, 139 N.J. at 327 (holding that

the public interest is the “ultimate touchstone” of the inquiry); Calvert, 128

N.J. at 45 (stating that the Court in State Bar Ass’n intended to safeguard “the

public’s right to be protected from inadequate information” because

“[c]onsulting an attorney helps a party to a real-estate transaction make

choices that are in that party’s best interests”).

      Second, although it is clear that in real estate transactions “the parties

would be well advised to retain counsel,” the public interest sometimes

requires that non-attorney professionals be permitted to engage in “activities

that constitute the practice of law” under appropriate conditions. In re Op. No.

26, 139 N.J. at 327, 356. In such settings, we determine whether “the

protection that lawyers provide and parties need” can be addressed by

providing notice of the “right to retain counsel and the risk of not doing so .”

Id. at 356. In some settings, clear and effective notice and a provision for

                                         27
attorney review ensure that a buyer or seller’s decision to forego legal

representation will be an informed and considered choice. See State Bar

Ass’n, 93 N.J. at 473-75.

      Third, we seek in each case a fair and practical solution that takes into

account the essential features of the transaction chosen by the parties. In a

traditional real estate transaction in which a broker or salesperson assists the

seller and buyer to negotiate the sales price and other core terms of their

agreement, the notice and attorney review period mandated in State Bar Ass’n

ensures that informed consumers may consult counsel without disrupting the

traditional manner in which homes are sold. See id. at 474-82. Although we

recognize that the decision to proceed without counsel in such a traditional

residential real estate transaction is fraught with peril, we authorize that cost-

saving practice provided (a) that the real estate broker provides buyers and

sellers with notice informing them of the risks before they sign a contract, and

(b) that the contract allows for attorney review. In re Op. No. 26, 139 N.J. at

357-62. In a condominium sale in which a governing statute requires a seven-

day cancellation clause, the remedy imposed in State Bar Ass’n was modified

for that discrete category of residential real estate transactions. Calvert, 128

N.J. at 46-48. The requirements of the real estate transaction that the parties




                                        28
select is thus a key factor in our case-specific determinations of unauthorized

practice of law disputes.

                                        2.

      The real estate transaction at issue here is the sale of residential property

by absolute auction, or auction without reserve. An “auction” is generally

defined as a “public sale of property to the highest bidder” that is “ordinarily

complete when the auctioneer so announces in a customary manner, as by

pounding a hammer.” Black’s Law Dictionary 160-61 (11th ed. 2019); cf.

N.J.S.A. 12A:2-328(2) (a provision of the Uniform Commercial Code

governing sales of goods by auction stating that “[a] sale by auction is

complete when the auctioneer so announces by the fall of the hammer or in

other customary manner”).

      In an “absolute auction,” the property “will be sold to the highest bidder,

no minimum price will limit bidding, the owner may not withdraw property

after the first bid is received, the owner may not reject any bids, and the owner

may not nullify the bidding by outbidding all other bidders.” Black’s Law

Dictionary 161 (11th ed. 2019). As this Court has observed, “[a]n auction

without reserve is a unique methodology in which ‘the owner essentially

becomes an offeror, and each successively higher bid creates a contingent

contract, the highest bid creating an enforceable agreement.’” Panetta, 190

                                        29
N.J. at 324-25 (quoting Black’s Law Dictionary 140 (8th ed. 2004)); see also

Golfinopoulos v. Padula, 218 N.J. Super. 38, 47-48 (App. Div. 1987) (holding

that a notice of an auction without reserve constitutes an offer).

      Thus, the absolute auction or auction without reserve method of selling

real estate, in which Liu and Wang chose to participate, stands in stark contrast

to the traditional real estate transaction that was the focus of this Court’s

opinion in State Bar Ass’n. In a typical real estate transaction, a buyer and

seller negotiate the sales price and other terms of the contract, and the contract

is prepared in accordance with the agreed-upon terms.5 In an absolute auction,

the seller’s offer occurs when there is public notice of an auction without

reserve, and the highest bid constitutes acceptance of that offer and determines

the sales price. Panetta, 190 N.J. at 324-25; Golfinopoulos, 218 N.J. Super. at

47; Black’s Law Dictionary 161 (11th ed. 2019). Once the auction

commences, the seller must accept the highest bid. Subject to any applicable

contract defenses such as fraud, accident, unconscionability, or mistake, the

parties’ contract is ordinarily final and enforceable at the close of the auction,

not at a later point in time.


5
  We do not address traditional real estate sales in which multiple potential
buyers make competing offers in a “bidding war.” Nor do we consider online
auctions. Our decision is limited to the setting of this appeal, in which the
Property was sold at an absolute auction or auction without reserve conducted
in person.
                                       30
                                        3.

      We concur with the Appellate Division that our decision in State Bar

Ass’n does not govern the absolute auction setting of this appeal. See

Sullivan, 465 N.J. Super. at 260-62.

      Given the traditional real estate transaction setting of State Bar Ass’n

and the absence of any reference to real estate auctions in our opinion, State

Bar Ass’n, 93 N.J. at 471-77, we do not view that decision to compel a three-

day attorney review provision in a real estate sales contract resulting from an

absolute auction. Indeed, the attorney review period prescribed by that

decision is incompatible with the sale of residential real estate by absolute

auction. Were we to permit counsel to cancel contracts for any reason after an

auction as in a traditional real estate transaction, buyers would be deprived of

the opportunity to purchase property at a bargain price, and sellers would lose

the benefit of an accelerated and final sale. See Bassford v. Trico Mortg. Co.

273 N.J. Super. 379, 387 (Law Div. 1993) (noting that “buyers at an auction

for real property expect to be bound by their bids,” and “sellers at an auction

would be unduly burdened by the impact of an attorney review clause” ), aff’d,

273 N.J. Super. 228, 229 (App. Div. 1994). Accordingly, we decline to apply

the attorney review requirements announced in State Bar Ass’n to the absolute

auction at issue here.

                                       31
      Moreover, we do not consider the role of the licensed real estate

salesperson in this case -- filling in the spaces left blank on the Contract for

Sale of Real Estate for the name and address of the buyer, the bid price, the

buyer’s premium, and the total purchase price -- to constitute the unauthorized

practice of law. Liu’s status as the buyer and the bid price, premium, and total

purchase price were set after Liu made her final bid and the auctioneer

concluded the bidding. See Panetta, 190 N.J. at 324-25 (noting that the highest

bid at an auction without reserve creates an enforceable agreement); accord

Black’s Law Dictionary 161 (11th ed. 2019) (defining “auction without

reserve”). If, as trial testimony suggests, a licensed real estate salesperson

employed by Max Spann handwrote Liu’s name and address and the price

terms on a template contract following the auction, that individual did nothing

more than memorialize terms that were already part of a contract formed at the

auction’s conclusion. The salesperson’s minimal role does not raise the

concerns that our jurisprudence on the unauthorized practice of law is intended

to address.

      Indeed, the public policy objective stated in State Bar Ass’n -- protecting

consumers by ensuring that they are told that retaining counsel is advisable and

proceeding unrepresented is risky -- was substantially achieved by the

information that Max Spann provided to Liu before the auction. The Bidder

                                        32
Registration Form and template Contract for Sale of Real Estate with its

attached notice informed Liu that if she were the highest bidder, the contract

would be final and binding and there would be no three-day attorney review

period after the auction. Those materials apprised Liu that it was her choice

whether to retain a lawyer, and that the window of opportunity to review the

template Contract for Sale of Real Estate with her counsel would close before

the bidding. Indeed, in the Bidder Registration Form, Liu or Wang agreed to

review the template contract prior to the auction. The materials advised Liu of

the benefits of hiring counsel. They identified counsel’s core tasks: reviewing

the template contract, helping a bidder to understand the contract, and assisting

in the negotiation of its terms. They also addressed the disadvantages of

proceeding unrepresented, stating that the real estate broker represented the

seller, not the buyer, that the title company represented neither party, and that

a buyer without a lawyer runs special risks.

      Accordingly, the importance of legal representation and attorney review

of the Contract prior to the auction was clearly communicated to the

prospective purchaser in this case. The Court’s objective in State Bar Ass’n

that buyers and sellers be informed of the opportunity to consult counsel -- and

the risks of declining to do so -- was achieved here.




                                        33
      In sum, there was no unauthorized practice of law in the preparation of

the Contract for Sale of Real Estate that Liu executed. Our decision in State

Bar Ass’n did not require that contract to include a provision for three-day

attorney review, and the absence of such a provision does not provide Liu with

a defense to breach of contract claims asserted by plaintiffs and Max Spann.6

We accordingly concur with the Appellate Division’s determination that the

Contract was enforceable.

                                      IV.

      The judgment of the Appellate Division is affirmed as modified.



    CHIEF JUSTICE RABNER; JUSTICES SOLOMON and PIERRE-
LOUIS; and JUDGE FISHER (temporarily assigned) join in JUSTICE
PATTERSON’s opinion. JUSTICE ALBIN did not participate.




6
  In light of our holding, we do not decide whether a contract that results from
the unauthorized practice of law is void or voidable.
                                       34